DETAILED ACTION
The appeal brief filed 3 February 2022 has overcome the rejections from the final rejection from 4 October 2021.  Accordingly, these rejections are removed and the prosecution is reopened.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach or clearly suggest a hardware test generator that receives a test definition script and a test definition template from a user, wherein the test definition script includes first sets of parameters of a design defining base axes of a space for testing and second sets of parameters of the design that are forbidden to be tested in combination; reads the test definition script and the test definition template; parses and composes the test definition script and the test definition template; and generates a test suite and a test code for each first set of the first sets by inputting values for the parameters of the design of each first set into the test definition template as shown in Figures 3 and 4 and described in Paragraphs 51-103 of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.B/Examiner, Art Unit 2851   


/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851